
	

114 SRES 606 ATS: Honoring the memories and legacies of the 3 law enforcement officers who lost their lives in the attack on July 17, 2016, in Baton Rouge, Louisiana, condemning that attack, and recognizing the heroism of law enforcement personnel and first responders. 
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 606
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Cassidy (for himself, Ms. Ayotte, Mr. Boozman, Ms. Collins, Mr. Cotton, Mr. Hatch, Mr. Inhofe, Ms. Murkowski, Mr. Sessions, Mr. Shelby, Mr. Sullivan, Mr. Tillis, Mr. Toomey, Mr. Vitter, Mr. Moran, Mr. Johnson, Mrs. Fischer, Mr. Daines, Mr. Rounds, Mr. Perdue, Mr. Enzi, and Mr. Lankford) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		December 1, 2016Committee discharged; considered and agreed toRESOLUTION
		Honoring the memories and legacies of the 3 law enforcement officers who lost their lives in the
			 attack on
			 July 17, 2016, in Baton Rouge, Louisiana, condemning that attack, and
			 recognizing the heroism of law enforcement personnel and first responders. 
	
	
 Whereas, on July 17, 2016, a lone gunman in Baton Rouge, Louisiana, ambushed and opened fire on law enforcement personnel, killing 3 Baton Rouge law enforcement officers and wounding 3 additional officers at Benny’s Car Wash and Oil Change;
 Whereas Corporal Montrell Jackson, a 10-year veteran of the Baton Rouge Police Department who was a husband, father, brother, and son and who loved his career and serving his community, was killed in the attack;
 Whereas Deputy Brad Garafola, a 24-year veteran of the East Baton Rouge Sheriff’s Office and a beloved husband, father, and son who touched the lives of many individuals during his more than 2 decades of faithful service, was killed in the attack;
 Whereas Officer Matthew Gerald, who honorably served the United States as a member of the United States Marine Corps and the United States Army before joining the Baton Rouge Police Department in 2015, was killed in the attack;
 Whereas 3 other Baton Rouge law enforcement officers were injured during this senseless attack;
 Whereas this attack took place with the intention of targeting law enforcement officers; Whereas Federal, State, and local law enforcement personnel performed their duties admirably during the attack and risk their lives every day to ensure the safety of the people of Baton Rouge; and
 Whereas the people of the United States stand united with the community of Baton Rouge and the families, friends, and loved ones of the victims to support all of those individuals affected by the attack and to pray for healing and peace: Now, therefore, be it
		
	
 That the Senate— (1)condemns the attack of July 17, 2016, in Baton Rouge, Louisiana;
 (2)honors the memory of the Baton Rouge law enforcement officers who lost their lives; (3)recognizes the bravery, heroism, and dedication by Federal, State, and local law enforcement officials, emergency medical responders, and all of those individuals who offered support and assistance;
 (4)offers sincere condolences to the families, friends, and loved ones of the victims; (5)expresses hope that each individual who was wounded in the attack makes a full recovery; and
 (6)stands united against violence and in support of those individuals who work every day to protect the communities of the United States and keep the United States safe.
			
